Interim Decision #1536

Marrer or Miner

In Section 248 Proceedings
A-14354307

Decided by Regional Commissioner December 13, 1965

Application of a temporary visitor for pleasure for a change of nonimmigrant
classifeation pursuant to section 248, Immigration and Nationality Act, to
that of a visitor for business to do scenery paintings and drawings, ex.
hibit his works at galleries, and to sell his paintings, is denied since such
activities iuvulve no International trade or commerce, the profits accrue in
this country, and applicant, in fact, would be -performing local services
or labor in the United States,

This matter is before the Regional Commissioner on appeal from
the decision of the District Director denying the application. -
The applicant is a native and citizen of Italy, 42 years of age,
“who was last“sdmitted to the United States on August 18,1965 asa,
visitor for pleasure until September 18, 1965. He had been in the
United States as a visitor previously and was then returning from a
stay of one week in Bermuda. When interviewed by on officcr of
this Service on September 1, 1965 he stated his sole purpose for visit-
ing the United States was to paint scenery of New York, to exhibit,
and to sell those paintings. His application for a change of status
‘to that of a visitor for business was filed September 16, 1965. ~
Press clippings presented by the applicant indicate his works were
exhibited at Palm Beach Galleries, Palm Beach, Florida in January
1962, the Gallery &2, Now Yorlz City, Jonuary 7-20, 1904 aud ut The
Ryder Gallery, Los Angeles, in February, 1965; that thereafter he
had completed thirteen drawings and paintings in New York City;
and that he would be exhibiting in San Francisco’s Maxwell Gal
Jery and elsewhere in the United. States. During the interview of
* September 1, 1965, thé applicant also stated that he is a well known
painter, that his paintings normally sell for about $500 each, and
that ab the Ryder Gullery he sold five or six paintings for which he
. received $1,050,

43an
Interim Decision #1536

Section 101(a)(15)(B) of the Immigration and Nationality Act
defines a visitor for business as an alien having a residence in a
foreign country which he has no intention of abandoning and who is
visiting the United States temporarily for business. By pertinent
regulation, 22 CFR 41.25(b), the term “business” as used in section
101(a) (15)(B) of the act refers to legitimate activities of a com-
mercial or professional character, not including, however, purely
Jocal employment or Jabor for hire. This regulation embodies the
holding of the Supreme Court in Zarnuth et al. v. United States
ex rel. Albro, 279 U.S. 231, 241, to the effect that the term “business”
as used in section 3(2) of the Act of 1924 was limited in applica-
tion to intercourse of a commercial character.

‘There is no international trade or commerce in the present activi-
Hes af the applicant, tha prafits arena in this eamtry ‘The appli.
cant is in fact performing services or labor in the United States.
He is therefore statutorily ineligible for classification as a nonim-
migrant visitor for business. The appeal will be dismissed.

ORDER: It is ordered that the appeal be and the same is hereby
denied. 7 7

431
